Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 1 of 30 PageID 668




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION


 THERESA VIEIRA,

                      Plaintiff,

 v.                                                           Case No. 5:19-cv-663-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                      Defendant.


                               OPINION AND ORDER1

                                         I. Status

        Theresa Lima Vieira (“Plaintiff”) is appealing the Commissioner of the

 Social Security Administration’s (“SSA(’s)”) final decision denying her claim for

 disability insurance benefits (“DIB”). Plaintiff’s alleged inability to work is the

 result of “[o]steoarthritis,” “[b]ack injury – sciatic nerve pain,” “[d]iabetes [t]ype

 2,” and “[o]verweight.” Transcript of Administrative Proceedings (Doc. No. 15;

 “Tr.” or “administrative transcript”), filed May 15, 2020, at 62, 73, 85, 212.

        Plaintiff filed an application for DIB on December 1, 2016,2 alleging a



        1       The parties consented to the exercise of jurisdiction by a United States
 Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
 (Doc. No. 14), filed May 15, 2020; Reference Order (Doc. No. 16), entered May 18, 2020.

        2       Although actually completed on December 1, 2016, see Tr. at 177, the protective
 filing date of the DIB application is listed elsewhere in the administrative transcript as
 November 30, 2016, see, e.g., Tr. at 62.
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 2 of 30 PageID 669




 disability onset date of November 1, 2016. Tr. at 177-83.3 The application was

 denied initially,4 Tr. at 62-82, 83, 101-03, and upon reconsideration, Tr. at 84-

 95, 96, 105-09.

        On December 10, 2018, an Administrative Law Judge (“ALJ”) held a

 hearing, during which he heard from Plaintiff, who was represented by counsel,

 and a vocational expert (“VE”). See Tr. at 32-61. At the time of the hearing,

 Plaintiff was 49 years old. Tr. at 34 (providing date of birth). On January 28,

 2019, the ALJ issued a Decision finding Plaintiff not disabled through the date

 of the Decision. See Tr. at 12-22.

        Thereafter, Plaintiff requested review of the Decision by the Appeals

 Council, Tr. at 175-76, and submitted additional evidence in the form of a brief

 authored by Plaintiff’s counsel, see Tr. at 4-5, 263-66 (brief). On November 5,

 2019, the Appeals Council denied Plaintiff’s request for review, Tr. at 1-3,

 making the ALJ’s Decision the final decision of the Commissioner. On



        3       Plaintiff also applied for Supplemental Security Income (“SSI”) on December 2,
 2016. Tr. at 184-92, 193. The administrative transcript contains Plaintiff’s application for SSI,
 but contains no other document related to SSI. The ALJ’s Decision likewise does not mention
 SSI. Neither Plaintiff nor Defendant mentions SSI in any documents before the Court.
 Accordingly, the Court does not discuss SSI or any findings related to Plaintiff’s application
 for SSI.

        4       There are two copies of the Disability Determination Explanation (at the Initial
 level) contained in the administrative transcript. See Tr. at 62-82. In the first copy dated
 January 17, 2017, the “Application of Medical – Vocational Rules: Other Work” is completed.
 Tr. at 70-71. In the second copy dated January 18, 2017, this same section states that “[t]his
 section has not been completed for this claim.” Tr. at 81. This difference in the two copies is
 noted, but it does not affect the determination made by the undersigned.
                                                2
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 3 of 30 PageID 670




 December 30, 2019, Plaintiff commenced this action under 42 U.S.C. § 405(g)

 by timely filing a Complaint (Doc. No. 1), seeking judicial review of the

 Commissioner’s final decision.

        On appeal, Plaintiff asks the Court to “set aside the [ALJ’s D]ecision

 because it is not supported by substantial evidence.” Plaintiff’s Memorandum

 of Law (Doc. No. 19; “Pl.’s Mem.”), filed July 16, 2020, at 1. Specifically,

 according to Plaintiff, the Decision does not provide good cause for rejecting the

 opinions of Plaintiff’s treating physician, Dr. Julia O’Malley-Keyes. Pl.’s Mem.

 at 7-12. On September 11, 2020, Defendant filed a Memorandum in Support of

 the Commissioner’s Decision (Doc. No. 20; “Def.’s Mem.”) addressing Plaintiff’s

 contentions.

        After a thorough review of the entire record and consideration of the

 parties’ respective memoranda, the undersigned finds that the Commissioner’s

 final decision is due to be affirmed.

                                II.   The ALJ’s Decision

        When determining whether an individual is disabled, 5 an ALJ must

 follow the five-step sequential inquiry set forth in the Code of Federal

 Regulations (“Regulations”), determining as appropriate whether the claimant


        5      “Disability” is defined in the Social Security Act as the “inability to engage in
 any substantial gainful activity by reason of any medically determinable physical or mental
 impairment which can be expected to result in death or which has lasted or can be expected
 to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
 1382c(a)(3)(A).
                                                3
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 4 of 30 PageID 671




 (1) is currently employed or engaging in substantial gainful activity; (2) has a

 severe impairment; (3) has an impairment or combination of impairments that

 meets or medically equals one listed in the Regulations; (4) can perform past

 relevant work; and (5) retains the ability to perform any work in the national

 economy. 20 C.F.R. § 404.1520; see also Phillips v. Barnhart, 357 F.3d 1232,

 1237 (11th Cir. 2004). The claimant bears the burden of persuasion through

 step four, and at step five, the burden shifts to the Commissioner. Bowen v.

 Yuckert, 482 U.S. 137, 146 n.5 (1987).

       Here, the ALJ followed the five-step inquiry. See Tr. at 14-21. At step one,

 the ALJ determined that Plaintiff “has not engaged in substantial gainful

 activity since November 1, 2016, the alleged onset date.” Tr. at 14 (emphasis

 and citation omitted). At step two, the ALJ found that Plaintiff “has the

 following severe impairments: osteoarthritis of the left knee, diabetes mellitus,

 hypothyroidism, and morbid obesity.” Tr. at 14 (emphasis and citation omitted).

 At step three, the ALJ found that Plaintiff “does not have an impairment or

 combination of impairments that meets or medically equals the severity of one

 of the listed impairments 20 [C.F.R.] Part 404, Subpart P, Appendix 1.” Tr. at

 15 (emphasis and citations omitted).

       The ALJ determined that Plaintiff has the following residual functional

 capacity (“RFC”): “[Plaintiff can] perform light work as defined in 20 [C.F.R. §]

 404.1567(b) except she is able to frequently climb ramps and stairs; occasionally
                                          4
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 5 of 30 PageID 672




 climb ladders, ropes, or scaffolds; occasionally use foot controls with the left

 lower extremity; and occasionally kneel, crouch, and crawl.” Tr. at 16 (emphasis

 omitted). At step four, the ALJ relied on the VE and found that Plaintiff “is

 capable of performing past relevant work as an administrative clerk.” Tr. at 19

 (emphasis and citations omitted).

       Although the ALJ found Plaintiff can perform her past relevant work, the

 ALJ further made alternative findings. Tr. at 20. In the fifth and final step,

 after considering Plaintiff’s age (“46 years old . . . on the alleged onset date”),

 education (“at least a high school education”), work experience, and RFC, the

 ALJ again relied on the VE and found that “there are other jobs that exist in

 significant numbers in the national economy that [Plaintiff] also can perform,”

 Tr. at 20-21, such as “Laundry Worker,” “Price Marker,” and “Information

 Clerk,” Tr. at 21. The ALJ concluded that Plaintiff “has not been under a

 disability . . . from November 1, 2016, through the date of th[e D]ecision.” Tr. at

 21 (emphasis and citation omitted).

                           III.   Standard of Review

       This Court reviews the Commissioner’s final decision as to disability

 pursuant to 42 U.S.C. § 405(g). Although no deference is given to the ALJ’s

 conclusions of law, findings of fact “are conclusive if . . . supported by

 ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)

 (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial
                                         5
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 6 of 30 PageID 673




 evidence is something ‘more than a mere scintilla, but less than a

 preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

 (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

 evidence standard is met when there is “such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

 Berryhill, 139 S.Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec.,

 959 F.3d 1042, 1045 (11th Cir. 2020) (citation omitted). It is not for this Court

 to reweigh the evidence; rather, the entire record is reviewed to determine

 whether “the decision reached is reasonable and supported by substantial

 evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

 omitted). The decision reached by the Commissioner must be affirmed if it is

 supported by substantial evidence—even if the evidence preponderates against

 the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

 1158-59 (11th Cir. 2004) (per curiam).

                                 IV.   Discussion

 A.    Parties’ Arguments

       As noted, Plaintiff argues that “the ALJ did not offer good cause for

 rejecting the opinion of Plaintiff’s treating physician, Dr. O’Malley-Keyes.” Pl.’s

 Mem. at 1, 7. Specifically, Plaintiff asserts that (1) the ALJ wrongfully ignored

 Dr. O’Malley-Keyes’s opinion that Plaintiff cannot ambulate without difficulty;
                                          6
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 7 of 30 PageID 674




 (2) the ALJ erroneously rejected Dr. O’Malley-Keyes’s diagnosis of carpal tunnel

 syndrome (“CTS”); (3) the ALJ improperly faulted Dr. O’Malley-Keyes for

 saying Plaintiff has “extensive” osteoarthritis; (4) the ALJ mistakenly relied on

 Dr. O’Malley-Keyes’s clinical finding that reveals “mild swelling and

 tenderness;” and (5) the ALJ incorrectly disregarded Dr. O’Malley-Keyes’s

 opinion that Plaintiff needs an assistive device for ambulation. Id. at 9-11.

        Responding, Defendant asserts that “the ALJ had good cause to discount

 Dr. O’Malley-Keyes’[s] opinions based on their lack of support and inconsistency

 with other evidence, including her own treatment records.” Def.’s Mem. at 7.

 B.     Applicable Law6

        The Regulations establish a hierarchy among medical opinions 7 that

 provides a framework for determining the weight afforded each medical

 opinion.    See 20 C.F.R. § 404.1527. Essentially, “the opinions of a treating

 physician are entitled to more weight than those of a consulting or evaluating



        6       On January 18, 2017, the SSA revised the rules regarding the evaluation of
 medical evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to
 Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844, 5,844 (January 18,
 2017); see also 82 Fed. Reg. 15,132 (Mar. 27, 2017) (amending and correcting the final Rules
 published at 82 Fed. Reg. 5,844). Because Plaintiff filed her claim before that date, the
 undersigned cites the rules and Regulations that are applicable to the date the claim was filed.

        7       “Medical opinions are statements from physicians or other acceptable medical
 sources that reflect judgments about the nature and severity of [a claimant’s] impairment(s),
 including [the claimant’s] symptoms, diagnosis and prognosis, what [the claimant] can still do
 despite impairment(s), and [the claimant’s] physical or mental restrictions.” 20 C.F.R. §
 404.1527(a)(1); see also 20 C.F.R. § 404.1502 (defining “[a]cceptable medical sources”); 20
 C.F.R. § 404.1513(a).
                                                7
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 8 of 30 PageID 675




 health professional,” and “[m]ore weight is given to the medical opinion of a

 source who examined the claimant than one who has not.” Schink v. Comm’r of

 Soc. Sec., 935 F.3d 1245, 1259, 1260 n.5 (11th Cir. 2019). Further, “[n]on-

 examining physicians’ opinions are entitled to little weight when they

 contradict opinions of examining physicians and do not alone constitute

 substantial evidence.” Id. at 1260 (citing Sharfarz v. Bowen, 825 F.2d 278, 280

 (11th Cir. 1987) (per curiam)). The following factors are relevant in determining

 the weight to be given to a physician’s opinion: (1) the “[l]ength of the treatment

 relationship and the frequency of examination”; (2) the “[n]ature and extent of

 [any] treatment relationship”; (3) “[s]upportability”; (4) “[c]onsistency” with

 other medical evidence in the record; and (5) “[s]pecialization.” 20 C.F.R. §

 404.1527(c)(2)-(5); see also 20 C.F.R. § 404.1527(f), Walker v. Soc. Sec. Admin.,

 Comm’r, 987 F.3d 1333, 1338 (11th Cir. 2021); McNamee v. Soc. Sec. Admin.,

 164 F. App’x 919, 923 (11th Cir. 2006) (citation omitted) (stating that

 “[g]enerally, the opinions of examining physicians are given more weight than

 those of non-examining physicians[;] treating physicians[’ opinions] are given

 more weight than [non-treating physicians;] and the opinions of specialists are

 given more weight on issues within the area of expertise than those of non-

 specialists”).




                                         8
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 9 of 30 PageID 676




       With regard to a treating physician,8 the Regulations instruct ALJs how

 to properly weigh such a medical opinion. See 20 C.F.R. § 404.1527(c)(2).

 Because treating physicians “are likely to be the medical professionals most

 able to provide a detailed, longitudinal picture of [a claimant’s] medical

 impairment(s),” a treating physician’s medical opinion is to be afforded

 controlling weight if it is “well-supported by medically acceptable clinical and

 laboratory diagnostic techniques and is not inconsistent with the other

 substantial evidence” in the record. Id. When a treating physician’s medical

 opinion is not due controlling weight, the ALJ must determine the appropriate

 weight it should be given by considering the factors identified above (the length

 of treatment, the frequency of examination, the nature and extent of the

 treatment relationship, as well as the supportability of the opinion, its

 consistency with the other evidence, and the specialization of the physician). Id.

       If an ALJ concludes the medical opinion of a treating physician should be

 given less than substantial or considerable weight, he or she must clearly

 articulate reasons showing “good cause” for discounting it. Walker, 987 F.3d at

 1338 (citation omitted); Schink, 935 F.3d at 1259; Hargress v. Soc. Sec. Admin.,




       8       A treating physician is a physician who provides medical treatment or
 evaluation to the claimant and who has, or has had, an ongoing treatment relationship with
 the claimant, as established by medical evidence showing that the claimant sees or has seen
 the physician with a frequency consistent with accepted medical practice for the type of
 treatment and/or evaluation required for the medical condition. See 20 C.F.R. § 404.1502.
                                             9
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 10 of 30 PageID 677




  Comm’r, 883 F.3d 1302, 1305 (11th Cir. 2018) (citation omitted); Lewis v.

  Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Good cause exists when (1) the

  opinion is not bolstered by the evidence; (2) the evidence supports a contrary

  finding; or (3) the opinion is conclusory or inconsistent with the treating

  physician’s own medical records. Walker, 987 F.3d at 1338; Schink, 935 F.3d at

  1259; Hargress, 883 F.3d at 1305; Phillips, 357 F.3d at 1240-41; see also

  Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991); Schnorr v. Bowen,

  816 F.2d 578, 582 (11th Cir. 1987) (stating that a treating physician’s medical

  opinion may be discounted when it is not accompanied by objective medical

  evidence).

        An ALJ is required to consider every medical opinion. See 20 C.F.R. §

  404.1527(c) (stating that “[r]egardless of its source, we will evaluate every

  medical opinion we receive”). While “the ALJ is free to reject the opinion of any

  physician when the evidence supports a contrary conclusion,” Oldham v.

  Schweiker, 660 F.2d 1078, 1084 (5th Cir. 1981) (citation omitted); see also 20

  C.F.R. § 404.1527(c)(2), “the ALJ must state with particularity the weight given

  to different medical opinions and the reasons therefor,” Winschel v. Comm’r of

  Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citing Sharfarz, 825 F.2d at

  279); Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005); Lewis v.

  Callahan, 125 F.3d at 1440.



                                         10
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 11 of 30 PageID 678




  C.     Dr. O’Malley-Keyes’s Treatment and Opinions

         Dr. O’Malley-Keyes is Plaintiff’s primary care physician at CareHere

  Clinic—City of Ocala Employee Clinic (“CareHere”). Tr. at 469. Plaintiff has

  been a patient at CareHere since 2009, Tr. at 318, but she did not see Dr.

  O’Malley-Keyes for the first time until October 28, 2015, Tr. at 284. Dr.

  O’Malley-Keyes treated Plaintiff several times before Plaintiff filed for DIB. Tr.

  at 273-84 (including on October 28, 2015; August 4, 2016; August 12, 2016;

  September 23, 2016; October 13, 2016; November 9, 2016; and November 29,

  2016).9

         Since August 2016, Dr. O’Malley-Keyes has been Plaintiff’s primary

  doctor. See, e.g., Tr. at 272-78, 520-21, 528, 535-36, 547, 551, 560-61. 10 Dr.

  O’Malley-Keyes has treated Plaintiff for a number of ailments over the years,

  including allergic rhinitis, obesity, hypothyroidism, Type 2 diabetes mellitus,

  osteoarthritis, anxiety, chronic elevated white blood cell count, and skin rashes.

  See, e.g., Tr. at 273, 277, 279, 479-86.

         1.     Dr. O’Malley-Keyes’s Physical Examinations of Plaintiff

         During almost every visit, Dr. O’Malley-Keyes has performed a Physical

  Examination (“PE(s)”) of Plaintiff. See, e.g., Tr. at 480, 482, 484, 486. Dr.


         9       Apparently, Dr. Jalal Kurdi and Dr. Nidal El Rimawi treated Plaintiff between
  November 2015 through June 2016. Tr. at 280-82. Todd Bergan, physician assistant-certified
  (“PA-C”), treated Plaintiff on September 1, 2016. Tr. at 278-79.
         10     Mr. Bergan saw Plaintiff on September 1, 2016.
                                              11
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 12 of 30 PageID 679




  O’Malley-Keyes regularly has examined Plaintiff’s head, eyes, and “general”

  physical state. See, e.g., Tr. at 273, 277, 480, 482, 484.11 She has documented

  most of Plaintiff’s PEs as “normal.” See, e.g., Tr. at 276-82, 284, 480, 482, 484,

  503, 551, 560-61, 572. If something during a PE has appeared “abnormal,” Dr.

  O’Malley-Keyes has noted it. See, e.g., Tr. at 273 (December 12, 2016 record

  indicating PE was “abnormal” because Plaintiff’s left wrist was tender), 277-80

  (August 4, 2016; August 12, 2016; September 1, 2016; September 23, 2016;

  October 13, 2016 records indicating “skin” as “abnormal” because Plaintiff

  suffered from a rash during this time period).12

         2.   Dr. O’Malley-Keyes’s Opinions of Plaintiff’s Osteoarthritis of
         the Left Knee

         Plaintiff saw Dr. O’Malley-Keyes on October 13, 2016 for a refill of

  ibuprofen that Plaintiff “use[d] occasionally for knee pain.” Tr. at 276. 13

  Plaintiff’s PE was “normal” for all categories, except for “skin” which was


         11     Dr. O’Malley-Keyes did not include a “Musculoskeletal/Neurological” section in
  the PE portion of the treatment records. See, e.g, Tr. at 273, 276-78.
         12      As noted, Dr. Kurdi and Dr. El Rimawi treated Plaintiff from November 15,
  2015 to June 24, 2016. Tr. at 280-83. On November 5, 2015, Dr. Kurdi indicated Plaintiff’s PE
  was “abnormal” as to Plaintiff’s musculoskeletal area and wrote: “Left knee: mild lateral joint
  line tenderness, no crepitus, minimal tenderness over anserine bursa, McMurray’s is negative.
  The patella does not slide smoothly in the groove. Calf is nontender.” Tr. at 283. During this
  visit with Dr. Kurdi, Plaintiff received an injection to her left knee that allowed Plaintiff relief
  from her pain. Tr. at 283. Mr. Bergen performed the PE on September 1, 2016 and indicated
  “abnormal” for the “skin” because Plaintiff suffered from a rash. Tr. at 278. On February 18,
  2016 and June 24, 2016 Dr. Kurdi also noted “abnormal” in the “general” section of the PE
  due to Plaintiff’s weight, but the PEs were “normal” for all other categories. Tr. at 280, 282.
         13    The administrative transcript contains duplicates of some medical records. The
  Court does not cite duplicates in this Opinion and Order.

                                                  12
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 13 of 30 PageID 680




  “abnormal” due to a rash. Tr. at 277.

         On November 9, 2016, Dr. O’Malley-Keyes ordered an X-ray of Plaintiff’s

  knee because Plaintiff complained of left knee pain. Tr. at 275, 407. The X-ray

  showed moderate and mild osteoarthritis of the left knee. Tr. at 416. Dr.

  O’Malley-Keyes observed that Plaintiff was “limping,” but there was “no

  redness/swelling, [or] heat in [the left] knee.” Tr. at 275. Dr. O’Malley-Keyes

  indicated “normal” for all categories of the PE. Tr. at 276.

         Dr. O’Malley-Keyes noted on December 12, 2016, that Plaintiff had

  “ongoing left knee pain that force[d Plaintiff] to use a cane,” and for which she

  was financially unable to see an orthopedic physician. Tr. at 273. Dr. O’Malley-

  Keyes further indicated Plaintiff was taking Meloxicam for her knee pain. Tr.

  at 273. Plaintiff’s PE was “normal” for all categories, except “extremities (‘Ext.’)”

  which was “abnormal” due to a tender left wrist. Tr. at 488.

         On January 31, 2017, Dr. O’Malley-Keyes noted that Plaintiff was “in

  need of an ortho[pedic] appointment for chronic knee problems, but [Plaintiff]

  has [been] putting [the orthtopedic] off due to money.” Tr. at 485. 14 She


         14       Dr. O’Malley-Keyes noted on a number of treatment records that Plaintiff was
  financially unable to see an orthopedic specialist for Plaintiff’s knee problems. See, e.g, at 273,
  485. Plaintiff does not argue in her Memorandum that the ALJ erred in not considering
  Plaintiff’s financial situation relating to her left knee problems. The Court does not address
  this issue because Plaintiff failed to make this argument in her Memorandum; therefore, it is
  not properly before the Court. See, e.g., N.L.R.B. v. McClain of Ga., Inc., 138 F.3d 1418, 1422
  (11th Cir. 1998) (stating that “[i]ssues raised in a perfunctory manner, without supporting
  arguments and citation to authorities, are generally deemed to be waived”); see also T.R.C. ex

                                                                                      (Continued…)
                                                  13
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 14 of 30 PageID 681




  indicated on Plaintiff’s PE that her “Ext.” was “abnormal,” and Plaintiff was

  “using [a] cane secondary to chronic knee pain.” Tr. at 485-86.

         Dr. O’Malley-Keyes prescribed a refill for Meloxicam on February 27,

  2017 that Plaintiff was “us[ing] daily for knee pain.” Tr. at 483. Plaintiff’s PE

  was “normal” for all categories except “skin” that was “abnormal” due to a rash.

  Tr. at 484. During Plaintiff’s visits on March 21, 2017 and May 25, 2017, Dr.

  O’Malley-Keyes noted “normal” for all categories of Plaintiff’s PE. Tr. at 480,

  572.

         On May 29, 2018, Dr. O’Malley-Keyes saw Plaintiff for a follow-up and

  noted that Plaintiff reported she had “ongoing knee pain [that was] worsening.”

  Tr. at 520. It does not appear that a full PE was completed. Dr. O’Malley-Keyes

  ordered an X-ray of Plaintiff’s left knee, Tr. at 512, which showed moderate

  osteoarthritis, Tr. at 515. Allison Onkala, PA-C, reviewed Plaintiff’s X-ray of

  her left knee with Plaintiff on August 23, 2018 and wrote it was “significant”

  for osteoarthritis. Tr. at 503. Ms. Onkala noted “normal” for all categories of

  Plaintiff’s PE. Tr. at 503.


  rel. Boyd v. Comm'r, 553 F. App’x. 914, 919 (11th Cir. 2014) (citing McClain in a Social Security
  appeal and noting that the appellant “fail[ed] to develop any arguments demonstrating that
  the ALJ erred in his conclusions...”); see also Scheduling Order (Doc. No. 17), entered May 18,
  2020, at 1 (directing parties to “identify with particularity the grounds upon which the
  administrative decision is being challenged,” advising them that “[a]ny such challenges must
  be supported by citation to the record of the pertinent facts and by citations of the governing
  legal standards,” and that “[a]ny contention for which these requirements are not met is
  subject to being disregarded for insufficient development”).


                                                 14
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 15 of 30 PageID 682




         3.   Dr. O’Malley-Keyes’s Opinions of Plaintiff’s Ambulation and
         the Need for an Assistive Device

         On only two of Plaintiff’s visits at CareHere did Dr. O’Malley-Keyes, or

  another health care worker, actually characterize in the PE portion of the

  medical records that Plaintiff’s gait was “[a]bnormal.” Tr. at 486, 511.15 On

  January 31, 2017, Dr. O’Malley-Keyes indicated “[a]bnormal” (most likely

  referring to Plaintiff’s gait) and noted that Plaintiff was “using [a] cane

  secondary to chronic knee pain.” Tr. at 486. On July 5, 2018, Ms. Onkala noted

  Plaintiff’s gait was “abnormal” and indicated that Plaintiff was “[a]mbulating

  with cane.” Tr. at 511.

         Dr. O’Malley-Keyes did sometimes make PE findings in the “Notes” and

  History of Present Illness (“HPI”) sections of the medical records. See, e.g., 273-

  77, 521. She noted on two occasions, November 9, 2016 and November 29,

  2016, that Plaintiff was “limping.” Tr. at 274, 275; see also Tr. at 465, 469

  (indicating on disability paperwork that Plaintiff limps). Dr. O’Malley-Keyes

  documented on May 18, 2018 that Plaintiff was “using a cane.” Tr. at 521

  (noting PE finding in the “HPI” section of the medical records).

         On March 21, 2017, Dr. O’Malley-Keyes noted in the “HPI” section of




         15        On November 5, 2015, Dr. Kurdi noted “abnormal” regarding Plaintiff’s left
  knee during her PE. Tr. at 283. However, it appears on this same visit that Plaintiff received
  an injection into her left knee. Tr. at 283. On February 18, 2016, Dr. Kurdi noted that
  Plaintiff’s left knee was doing well “since the injection.” Tr. at 282.
                                               15
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 16 of 30 PageID 683




  Plaintiff’s records that Plaintiff’s “left knee pain ha[d] worsened over several

  months[;] she now requires assisted ambulation at all times[;] she uses [a] cane

  when out in public, but switches to [a] wheelchair if extended walking needed[;

  and] she is using a walker at home.” Tr. at 479; see also Tr. at 465. Dr. O’Malley-

  Keyes noted that while medications were helping Plaintiff’s pain, “she still

  requires assisted ambulation.” Tr. at 479.

        Dr. O’Malley-Keyes first completed a temporary disabled parking pass for

  Plaintiff on December 15, 2016. Tr. at 565. On May 25, 2017, Dr. O’Malley-

  Keyes completed an application for a permanent disabled parking pass. Tr. at

  566. On both applications, Dr. O’Malley-Keyes checked the box indicating an

  “[i]nability to walk without the use of or assistance from a brace, cane, crutch,

  prosthetic device, or other assistive device, or without assistance of another

  person.” Tr. at 565-66. Dr. O’Malley-Keyes also marked the box indicating a

  “[s]evere limitation in a person’s ability to walk due to an arthritic, neurological,

  or orthopedic condition.” Tr. at 565-66.

        4.    Dr. O’Malley-Keyes’s Opinions of Plaintiff’s CTS

        During Plaintiff’s visit on December 12, 2016, Dr. O’Malley-Keyes

  marked “abnormal” in the “Ext.” portion of the PE and indicated Plaintiff’s left

  wrist was “slight[ly] tender[, but] not hot/swollen/red.” Tr. at 273. Plaintiff

  complained of “ongoing locking of fingers on both hands, and [they] discussed

  treatment options for [Plaintiff’s] trigger finger.” Tr. at 273. Dr. O’Malley-Keyes
                                           16
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 17 of 30 PageID 684




  also indicated that Plaintiff complained of “left wrist pain off and on” since

  Plaintiff injured it about six months earlier. Tr. at 273. However, Plaintiff was

  told that prior imaging (referring to the emergency department X-rays taken in

  summer 2016) of her wrist was normal. Tr. at 273.

        Plaintiff complained of left wrist and hand pain on January 31, 2017 and

  stated that “recently the pain ha[d] been worse, and extend[ed] into her left

  hand.” Tr. at 485. Dr. O’Malley-Keyes noted that Plaintiff had gone to the

  emergency room in summer 2016 and her X-ray completed then was normal.

  Tr. at 485. Dr. O’Malley-Keyes and Plaintiff discussed that the “pain may[ ]be

  secondary to [CTS].” Tr. at 485.

        On March 21, 2017, Dr. O’Malley-Keyes wrote in the “HPI” section of the

  medical records that Plaintiff “suffers from [CTS] bilaterally which affects her

  ability to use hands for some tasks.” Tr. at 479. On June 9, 2017, Dr. O’Malley-

  Keyes noted that Plaintiff complained of “feeling swollen in her hands and feet

  at times, especially with heat.” Tr. at 560.

        Dr. O’Malley-Keyes noted on May 18, 2018 that Plaintiff complained of

  hand pain. Tr. at 521. During a follow-up visit on May 29, 2018, Dr. O’Malley-

  Keyes indicated that Plaintiff “has ongoing . . . bilateral hand pain. Her hands

  ache and she sa[id] her fingers get ‘stuck, pain worse with use (knitting etc.).’”

  Tr. at 520. The doctor requested X-rays be taken of Plaintiff’s hands. See Tr. at

  512. The X-rays showed both the right and left hands had “mild osteoarthritis
                                          17
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 18 of 30 PageID 685




  in the lateral carpus” and “minimally throughout the interphalangeal joints.”

  Tr. at 513-14.

        5.      The RFC Questionnaire Completed by Dr. O’Malley-Keyes

        On March 21, 2017, Dr. O’Malley-Keyes completed a Physical RFC

  Questionnaire containing opinions about Plaintiff’s impairments and their

  effects on her ability to perform work-related functions. Tr. at 469-73. Dr.

  O’Malley-Keyes opined as follows. She listed Plaintiff’s diagnoses as

  osteoarthritis of the left knee and CTS of the bilateral hands. Tr. at 469. She

  wrote that Plaintiff’s symptoms were pain in the left knee with “secondary poor

  balance” and CTS “bilateral hands limiting repetitive use.” Tr. at 469. Dr.

  O’Malley-Keyes described Plaintiff’s left knee pain as “constant 2/10 if on meds,

  5/10 with walking or prolonged sitting if on meds, [and] 8/10 if not on meds.”

  Tr. at 469.

        Dr. O’Malley-Keyes further identified the clinical findings and objective

  signs of Plaintiff’s diagnoses as “limping, mild swelling/tenderness, extensive

  [osteoarthritis]   on   X-ray[,   and   indicated   Plaintiff   r]equires   assisted

  ambulation.” Tr. at 469. She also checked the “yes” box when asked if Plaintiff’s

  impairments were reasonably consistent with the symptoms and functional

  limitations described in the evaluation. Tr. at 470. Dr. O’Malley-Keyes checked

  the “seldom” box when asked if Plaintiff’s experiences of pain or other symptoms

  were severe enough to interfere with attention and concentration. Tr. at 470.
                                           18
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 19 of 30 PageID 686




        As a result of Plaintiff’s impairments, Dr. O’Malley-Keyes estimated

  Plaintiff’s functional limitations if she were placed in a competitive work

  situation: Plaintiff could sit for 30 minutes and stand for 10 minutes at one

  time; Plaintiff could walk less than one city block; Plaintiff in an 8-hour

  workday could stand/walk for less than two hours and sit about two hours. Tr.

  at 470-71.

        Dr. O’Malley-Keyes further indicated Plaintiff does not need to include

  periods of walking around during the workday, but she noted Plaintiff would

  need a job that permits shifting positions at will and sometimes Plaintiff would

  need unscheduled breaks. Tr. at 471. She estimated that Plaintiff would need

  to take unscheduled breaks approximately every 30 to 60 minutes and that

  Plaintiff would need approximately 30 minutes to rest before returning to work.

  Tr. at 471.

        Dr. O’Malley-Keyes also noted that Plaintiff would need to elevate her

  legs to a height of “chair levels with pillows” for prolonged sitting and would

  have to elevate her legs approximately 25% of the time during an 8-hour

  workday. Tr. at 471. Finally, Dr. O’Malley-Keyes marked the “yes” box

  indicating Plaintiff must use a cane or other assistive device while

  walking/standing. Tr. at 471.

        Dr. O’Malley-Keyes marked the boxes indicating that Plaintiff can

  “occasionally” lift and carry less than 10 pounds, “rarely” lift and carry 10
                                        19
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 20 of 30 PageID 687




  pounds, and “never” lift and carry above 20 pounds. Tr. at 471. Dr. O’Malley-

  Keyes further marked that Plaintiff can “rarely” twist or stoop (bend) and can

  “never” crouch or climb ladders or stairs. Tr. at 472.

        Dr. O’Malley-Keyes answered “no” to the question “[d]oes your patient

  have significant limitations in doing repetitive reaching, handing, or fingering?”

  Tr. at 472. Dr. O’Malley-Keyes then opined that during an 8-hour workday

  Plaintiff can use her hands/fingers/arms; can use her right and left hands to

  grasp, turn, or twist objects only 10% of the day; use her hands for fine

  manipulations more than 10% but less than 25% of the day; and use both arms

  from a sitting position for reaching (including overhead) only 30% of the time.

  Tr. at 472.

        Dr. O’Malley-Keyes answered “no” to the question “[a]re your patient’s

  impairments likely to produce ‘good days’ and ‘bad days’?” Tr. at 472. Dr.

  O’Malley-Keyes then marked that Plaintiff would be absent from work about

  three days per month due to her impairments or treatment. Tr. at 472.

  D.    The ALJ’s Findings

        The ALJ considered Dr. O’Malley-Keyes’s “medical opinions regarding

  Plaintiff’s functioning, her ability to work, her prognosis, and need for a

  disabled persons parking permit,” along with Dr. O’Malley-Keyes’s opinion that

  Plaintiff cannot do sedentary work and requires the use of a wheelchair, walker,

  or cane because of her left knee osteoarthritis. Tr. at 19. He concluded that her
                                         20
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 21 of 30 PageID 688




  opinions were “inconsistent with the evidence of record and her own clinical

  findings.” Tr. at 19. The ALJ therefore gave “little weight” to Dr. O’Malley-

  Keyes’s opinions. Tr. at 19.

        Specifically, the ALJ stated:

               [Dr. O’Malley-Keyes’s opinions are] inconsistent with
        examination findings and radiographic evidence indicating only a
        mild to moderate impairment. The record indicates that on
        examination [Plaintiff] was able to ambulate without difficulty. Dr.
        O’Malley-Keyes opines that [Plaintiff] has [CTS] bilaterally that
        limits her ability to repetitively use her hands. However, the
        evidence of record contains no objective imaging indicating that
        [Plaintiff] has [CTS]. Further, Dr. O’Malley-Keyes indicated that
        radiographic imaging reveals extensive osteoarthritis. However,
        imaging reveals that [Plaintiff] has no more than moderate
        osteoarthritis. Moreover, Dr. O’Malley-Keyes indicated that her
        clinical findings reveal that [Plaintiff] has only mild swelling and
        tenderness.

  Tr. at 19 (citations omitted).

  E.    Analysis

        After a thorough review of the record, the undersigned finds that the

  ALJ’s reasons for discounting the opinions of Dr. O’Malley-Keyes are supported

  by substantial evidence. The following arguments made by Plaintiff,

  challenging the ALJ’s handling of Dr. O’Malley-Keyes’s opinions, are closely

  intertwined: (1) the ALJ wrongfully ignored Dr. O’Malley-Keyes’s opinion that

  Plaintiff cannot ambulate without difficulty; (2) the ALJ improperly faulted Dr.

  O’Malley-Keyes for saying Plaintiff has “extensive” osteoarthritis; (3) the ALJ

  mistakenly relied on Dr. O’Malley-Keyes’s clinical finding that reveals “mild
                                        21
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 22 of 30 PageID 689




  swelling and tenderness;” and (4) the ALJ incorrectly disregarded Dr. O’Malley-

  Keyes’s opinion that Plaintiff needs an assistive device for ambulation. See Pl.’s

  Mem. at 9-11. Accordingly, these arguments are addressed together.

  Thereafter, Plaintiff’s argument focusing on CTS is addressed.

        1.    Osteoarthritis, Ambulation, and Swelling/Tenderness

        Substantial evidence supports the ALJ’s decision to give “little weight” to

  Dr. O’Malley-Keyes’s opinion that Plaintiff has “extensive” osteoarthritis and

  that Plaintiff needs an assistive device to ambulate. Tr. at 19. Moreover, the

  ALJ’s analysis of Dr. O’Malley-Keyes’s findings, regarding “mild swelling and

  tenderness,” is supported by substantial evidence. Tr. at 19. The ALJ correctly

  found that her opinions are “inconsistent with the evidence of record and her

  own clinical findings.” Tr. at 19.

        As noted, Dr. O’Malley-Keyes stated on the RFC Questionnaire that

  Plaintiff has “extensive” osteoarthritis. Tr. at 469. The ALJ, however, discussed

  imaging that conflicted with this characterization by Dr. O’Malley-Keyes. Tr. at

  19. On October 23, 2015, an X-ray of Plaintiff’s left knee showed she had “[m]ild

  osteoarthritis.” Tr. at 378. Another X-ray taken on November 9, 2016, of

  Plaintiff’s left knee showed “‘moderate’ osteophytic spurring of the patella and

  tibial tubercle,” as well as “‘mild’ osteophytic spurring of the medial and lateral

  compartments.” Tr. at 416. “Moderate” and “mild” joint space narrowing was

  also found. Tr. at 416.
                                          22
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 23 of 30 PageID 690




        Additional   imaging    on   May    29,   2018   of   Plaintiff’s   left   knee

  “demonstrate[d] moderate tricompartmental joint space narrowing,” “moderate

  osteophytic spurring of the upper and lower poles of the patella anteriorly,”

  “mild osteophyte formation at the periphery of the medial and lateral

  compartments and in the posterior upper and lower poles of the patella,” “no

  evidence of fracture or joint effusion,” and “moderate osteophytic spurring of the

  tibial tubercle.” Tr. at 515. The conclusion from this imaging was “[m]oderate

  osteoarthritis [of the] left knee.” Tr. at 515 (emphasis added).

        The undersigned could not find any treatment records in which Dr.

  O’Malley-Keyes noted that Plaintiff’s osteoarthritis was “extensive,” although

  Ms. Onkala did note that the May 2018 X-rays were “significant” for

  osteoarthritis. Tr. at 503. On March 21, 2017, Dr. O’Malley-Keyes noted that

  Plaintiff’s knee pain had “worsened,” but the X-ray completed in May 2018

  (more than a year later) showed Plaintiff’s osteoarthritis was still moderate. Tr.

  at 479, 515. Thus, the ALJ’s rejection of Dr. O’Malley-Keyes’s characterization

  of “extensive” osteoarthritis in Plaintiff’s left knee is supported by substantial

  evidence.

        Regarding the use of a hand-held assistive device, Social Security Ruling

  (“SSR”) 96-9p states:

        Medically required hand-held assistive device: To find that a
        hand-held assistive device is medically required, there must be
        medical documentation establishing the need for a hand-held
                                           23
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 24 of 30 PageID 691




         assistive device to aid in walking or standing, and describing the
         circumstances for which it is needed (i.e., whether all the time,
         periodically, or only in certain situations; distance and terrain; and
         any other relevant information). . . .

         In these situations, too, it may be especially useful to consult a
         vocational resource in order to make a judgment regarding the
         individual's ability to make an adjustment to other work.

  SSR 96-9P, 1996 WL 374185, at *7 (SSA 1996).

         The ALJ properly relied on medical records from a July 16, 2016

  emergency department visit16 just four months prior to the alleged onset date

  and also relied on Dr. O’Malley-Keyes own records in giving “little weight” to

  her opinion that Plaintiff needs an assistive device to ambulate. Tr. at 19; see

  Tr. at 443-55 (emergency department records), 177 (onset date); see also Garrett

  v. Comm’r of Soc. Sec., No. 6:16-cv-01516-CEM-GJK, 2017 WL 1460733, at *3

  (M.D. Fla. Mar. 15, 2017) (unpublished) (recognizing that “[c]ourts within the

  Eleventh Circuit have found pre-onset date evidence to be significant so long as

  such evidence is: 1) within close proximity to the onset date; and 2) relevant to

  a claimant’s impairments”), report and recommendation adopted, No. 6:16-cv-

  1516-CEM-GJK, 2017 WL 1438321 (M.D. Fla. Apr. 24, 2017) (unpublished);

  Nichols v. Comm’r of Soc. Sec., No. 6:16-cv-1819-DCI, 2018 WL 746940, at *3

  (M.D. Fla. Feb. 7, 2018) (unpublished) (recognizing that “even when an opinion



         16     It appears that Plaintiff visited the emergency department due to left arm and
  wrist pain that began two days prior to her hospital visit. See Tr. at 447.
                                              24
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 25 of 30 PageID 692




  significantly predates a claimant’s alleged onset date such that the opinion is of

  limited relevance, courts in [the Eleventh Circuit] have required the ALJ to

  weigh the opinion”; collecting cases); Hamlin v. Astrue, No. 3:07-cv-507-TEM,

  2008 WL 4371326, at *4 (M.D. Fla. Sept. 19, 2008) (unpublished) (finding the

  ALJ erred in not considering evidence that predated the plaintiff’s alleged

  disability onset date because although “such evidence may be of little relevance,

  . . . it still is of relevance” (citation omitted)).

        The ALJ cited medical records from the July 2016 emergency department

  visit where Plaintiff’s ambulation was specifically assessed. Tr. at 19. It is noted

  in these records (under the Nursing Assessment, Musculoskeletal/Extremities)

  that Plaintiff “[a]mbulate[d] without difficulty.” Tr. at 443.

        Substantial evidence supports the ALJ’s finding that Dr. O’Malley-

  Keyes’s opinions are “inconsistent with examination findings . . . .” Tr. at 19. A

  review of Dr. O’Malley-Keyes’s records indicates she rarely noted during

  Plaintiff’s PEs that Plaintiff’s gait or ambulation was “abnormal.” Tr. at 486,

  511, 521. Moreover, most of Dr. O’Malley-Keyes’s notes indicate that Plaintiff

  was in no acute distress and Plaintiff’s strength and sensation were grossly

  intact. See, e.g., Tr. at 273, 277-79, 480,482, 484, 488, 503, 528, 536, 547.

        Dr. O’Malley-Keyes wrote on the RFC Questionnaire that she

  “prescribed” Plaintiff an assistive device, but the undersigned can find no

  medical records showing that the doctor did prescribe any assistive device. Tr.
                                              25
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 26 of 30 PageID 693




  at 473. It is also unclear from the administrative transcript which assistive

  device the doctor is claiming to have prescribed. Tr. at 473. While Dr. O’Malley-

  Keyes did indicate on Plaintiff’s temporary and permanent disability parking

  pass applications that Plaintiff needed an assistive device, the ALJ considered

  this evidence and disagreed with its conclusion. Tr. at 19, 565-66.

         During many visits, instead of Dr. O’Malley-Keyes assessing Plaintiff’s

  gait and ambulation, it appears Plaintiff was explaining her subjective belief

  that she needed an assistive device for ambulation. 17 See, e.g., Tr. at                 273

  (noting on December 12, 2016 that ongoing left knee pain now forces Plaintiff

  to use a cane), 274 (stating on November 29, 2016 that Plaintiff uses a walker

  at home), 275 (documenting on November 9, 2016 that Plaintiff is using walker

  at home), 483 (indicating on February 27, 2017 that Plaintiff got a wheelchair

  to help her get around places that would require a lot of walking), 561

  (explaining on May 25, 2017 that Plaintiff continues to use a cane). Therefore,

  most of the documentation surrounding Plaintiff’s claim that she needs an

  assistive device for ambulation is based on Plaintiff’s self-reporting.

         Finally, there is substantial evidence supporting the ALJ’s conclusion

  that Dr. O’Malley-Keyes’s clinical finding that indicates Plaintiff has “mild



         17     Plaintiff does not dispute the ALJ’s assessment of Plaintiff’s subjective
  complaints surrounding her alleged disability. See Tr. at 19. For this reason, the Court does
  not address Plaintiff’s subjective claims regarding her alleged disability. See supra note 14.

                                               26
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 27 of 30 PageID 694




  swelling and tenderness” is inconsistent with Dr. O’Malley-Keyes’s opinion that

  Plaintiff has “extensive” osteoarthritis. Tr. at 19. Dr. O’Malley-Keyes indicated

  on Plaintiff’s November 9, 2016 visit that Plaintiff was “limping,” but there was

  “no redness/swelling heat in knee.” Tr. at 275. Further, when specifically asked

  to identify the clinical findings and objective signs related to Plaintiff’s

  diagnoses, Dr. O’Malley-Keyes wrote on the RFC Questionnaire, “mild

  swelling/tenderness.” Tr. at 469.

        Plaintiff points out that on March 21, 2017, Dr. O’Malley-Keyes noted in

  the “HPI” section of the treatment records that Plaintiff cannot walk or stand

  for prolonged time periods and must elevate her legs while sitting to relieve her

  pain. Pl.’s Mem. at 10-11; see Tr. at 479. Apparently, though, this statement by

  Dr. O’Malley-Keyes was based on Plaintiff’s subjective reports. See Tr. at 479.

  The PE on this same date appeared normal, and Dr. O’Malley-Keyes noted no

  abnormalities. Tr. at 479. Also, Dr. O’Malley-Keyes completed the RFC

  Questionnaire during this same visit and indicated that Plaintiff had only mild

  swelling and tenderness. Tr. at 469, 479.

        Plaintiff further points out that Dr. O’Malley-Keyes “observed that

  Plaintiff had significant edema ‘due to obesity/varicosities.’” Pl.’s Mem. at 11.

  Plaintiff apparently is referring to a treatment note from a visit on October 30,

  2017, but Dr. O’Malley-Keyes did not indicate in the note that the edema itself

  was significant. Tr. at 536.
                                         27
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 28 of 30 PageID 695




         Based on the foregoing, the ALJ’s decision to give “little weight” to Dr.

  O’Malley-Keyes’s opinions surrounding Plaintiff’s ambulation and the need for

  an assistive device is supported by substantial evidence.

         2. The ALJ found no objective imaging confirmed Dr. O’Malley-
         Keyes’s diagnosis of CTS

         There is substantial evidence to support the ALJ’s rejection of Dr.

  O’Malley-Keyes’s opinion that Plaintiff suffers from CTS bilaterally, that limits

  the use of her hands. As the ALJ noted, there is no objective imaging of

  Plaintiff’s hands that show CTS is present. Tr. at 19. The X-rays on May 29,

  2018 of Plaintiff’s hands showed “mild osteoarthritis” and that the “soft tissues

  are normal.” Tr. at 513-14. While Dr. O’Malley-Keyes opined Plaintiff has CTS,

  see, e.g., Tr. at 465, 469, 479-80, 485, the May 2018 X-rays indicate differently,

  Tr. at 513-14 (showing mild osteoarthritis in left and right hands).

         Plaintiff asserts that “[a]fter [Dr. O’Malley-Keyes] completed [her]

  opinion[ ], she referred Plaintiff for X-rays that revealed Plaintiff had mild

  osteoarthritis of the lateral carpus in both wrists as well as minimal

  osteoarthritis throughout the interphalangeal joints.” Pl.’s Mem. at 9-10

  (emphasis added). 18 Plaintiff argues that “[w]hile the imaging did not

  corroborate Dr. O’Malley-Keyes’s initial finding of [CTS], Plaintiff’s



         18     It is unclear which specific opinion, pre-dating the May 2018 X-rays of Plaintiff’s
  hands, Plaintiff is referring to in her Memorandum.
                                                 28
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 29 of 30 PageID 696




  bilateral hand and wrist osteoarthritis would reasonably be expected to cause

  the hand pain . . . as well as the lifting and manipulative limitations . . . .” Id.

  at 10 (emphasis added). Plaintiff recognizes that Dr. O’Malley-Keyes diagnosed

  her with CTS before any imaging was completed, but when the imaging of her

  hands was performed, it did not show CTS. Id.

        Based on the foregoing, the ALJ’s decision to give “little weight” to Dr.

  O’Malley-Keyes’s opinions surrounding Plaintiff’s alleged CTS is supported by

  substantial evidence.

                                  V.   Conclusion

        After a thorough review of the entire record, the undersigned finds that

  the ALJ’s Decision is supported by substantial evidence. Accordingly, it is

        ORDERED:

        1.    The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), AFFIRMING the Commissioner’s final

  decision.

        2.     The Clerk is further directed to close the file.

        DONE AND ORDERED in Jacksonville, Florida on March 19, 2021.




                                          29
Case 5:19-cv-00663-JRK Document 21 Filed 03/19/21 Page 30 of 30 PageID 697




  keb
  Copies:
  Counsel of Record




                                       30
